Title: From George Washington to Major General Alexander McDougall, 24 June 1779
From: Washington, George
To: McDougall, Alexander


        
          Dear Sir
          New Windsor June 24: 1779 7 OClock
        
        I shall be obliged by your informing me by the return of the Bearer, whether you have received any further accounts respecting the party of the Enemy, mentioned by Colonel Butler in his Letter of Yesterday—or whether you have heard of any other movements. I am Dr sir with great esteem & regard Yr Most Obedt servt
        
          Go: Washington
        
        
          P.S. I shall set out for West point about 12 oClock and am desirous of hearing upon the subject above before I leave this.
        
      